             Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 1 of 17                                              FILED
                                                                                                                2021 Mar-26 PM 03:01
                                                                                                                U.S. DISTRICT COURT
                                                                                                                    N.D. OF ALABAMA


                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION
 STEWART RAY DUDLEY,                                       }
                                                           }
             Appellant,                                    }
                                                           }
 v.                                                        }     Case No.: 2:19-cv-00519-RDP
                                                           }
 BUFFALO ROCK COMPANY, et al.,                             }
                                                           }
             Appellees.                                    }
                                                           }

                                        MEMORANDUM OPINION
         This case is before the court on appeal from the United States Bankruptcy Court for the

Northern District of Alabama’s Memorandum Opinion and Order Sustaining the Objections of

Buffalo Rock Company and James C. Lee, III to the Debtor’s Claims of Exemptions Over Certain

Life Insurance Policies. (Doc. # 1-3). This appeal has fully briefed, (Docs. # 5, 6, 7), and, because

the appeal presents a narrow issue of law that has been adequately briefed by the parties, the court

has determined oral argument is unnecessary to resolve this case.1

         The appeal, which arises out of years of litigation and arbitration, requires this court to

decide three issues: (1) Is a bankruptcy court’s (purportedly incorrect) decision to conduct a

contested proceeding instead of an adversarial proceeding grounds for reversal without an

accompanying showing of harm? (2) Is a bankruptcy court required to provide a litigant with an

evidentiary hearing when that litigant cannot point to a contested issue of fact or otherwise provide

the court with a justification as to how the outcome of that hearing could affect any issue in the

case? (3) In what instances is a bankruptcy court bound by an arbitration award entered in state




         1
          The Appellees have stated that they believe oral argument is unnecessary. (Doc. # 6 at 5). Appellant has not
taken a position on the issue.
               Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 2 of 17




court? For the following reasons, the court concludes that the Bankruptcy Court did not commit

reversable error with regard to any of the questions presented. Accordingly, the Bankruptcy

Court’s decision is due to be affirmed.

I.         Background and Proceedings

           While employed by Buffalo Rock Company,2 Stewart Dudley (“Dudley” or “Debtor”)

entered into an agreement with his employer by which he received four American General Life

Insurance Policies numbered U10107544L; U10107545L; U10107546L; U10107547L (“the

Policies”).3 (Doc. # 6 at 16-17). But the Policies, which were recently valued in excess of $13

million, (Doc. # 1-3 at 3-4), came with strings attached. Namely, Dudley agreed to reimburse

Buffalo Rock for all of the premiums paid on the Policies plus $10 million and, of particular

relevance to this appeal, Dudley signed a Memorandum of Understanding giving Buffalo Rock

some rights to the Policies — although the extent and nature of those rights remain in dispute.

(Bank. Doc. # 1021 at 5).

           The Policies and the accompanying Memorandum of Understanding later became the

subject of binding arbitration. After conducting an evidentiary hearing, an arbitrator issued an

interim award determining (1) Dudley was obligated to repay Buffalo Rock for the premiums

associated with the Policies plus an additional $10 million (for a total liability of either




           2
               For ease of reference, in this opinion “Buffalo Rock” refers to both Buffalo Rock Company and James C.
Lee III.
           3
           Among the insurance policies Dudley later claimed as exempt from the bankruptcy proceedings are two
John Hancock Life Insurance Policies, numbered ORD 062156912 (or U10107537L) and ORD 007746031. (Doc.
# 1-3 at 3-4). Dudley has listed the John Hancock Life Insurance Policies as having a value of $1.00 each, and it is
unclear whether these policies were obtained by Dudley through his employment at Buffalo Rock. For purposes of
this appeal, the court will treat the John Hancock Life Insurance Policies like the American General Life Insurance
Policies, as the Bankruptcy Court has done.


                                                            2
          Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 3 of 17




$29,879,174.11 or $39,879,174.11 at the time of the arbitration),4 and (2) the Policies should be

placed in an express trust for the benefit of Buffalo Rock. (Doc. # 6 at 4). In reaching these

determinations, the arbitrator concluded that the Memorandum of Understanding, entered into

between Dudley and Buffalo Rock, created an express trust in favor of Buffalo Rock Company.

(Doc. # 6 at 4). Accordingly, the arbitrator also entered a preliminary injunction precluding Dudley

from taking any action with respect to the Policies. As a result of that preliminary injunction,

Dudley was barred from using the Policies as collateral for any loans, withdrawing any cash value

associated with the Policies, or taking any other action that would reduce the value of the Policies.

(Doc. # 6 at 4).

         Following the entry of the interim arbitration award, on April 5, 2016, the Honorable Judge

Robert S. Vance entered two judgments against Dudley in the cases of Lee v. Dudley, No. 01-CV-

2011-900773 (Jefferson Cty. Ct. Ala.) and Buffalo Rock Co. v. Dudley, No. 01-CV-2011-900461

(Jefferson Cty. Ct. Ala.). Those judgments confirmed the interim arbitration award and, specific

to this matter, confirmed Dudley was liable to repay Buffalo Rock in the amount of $29,879,147.11

from the proceeds of the policies. The judgments also confirmed that the Memorandum of

Understanding created an express trust in favor of Buffalo Rock with regard to the Policies. (Doc.

# 5-1 at 141-44).

         A month after Judge Vance entered the judgments against Dudley in state court, Dudley

filed for bankruptcy under Chapter 11 of 11 U.S.C. § 101. (Doc. # 5-1 at 3-107). Because of

Dudley’s Chapter 11 filing, an automatic stay was entered that halted all actions by Dudley’s




          4
            The parties to this appeal have not provided the court with a copy of the interim award, and the language
quoted by the parties is unclear on the arbitrator’s calculations. (See Doc. # 6 at 4-5) (“Dudley owes an obligation to
repay Buffalo Rock $29,879,174.11, the premiums paid from the proceeds of the four AIG policies … plus $10
million.”). Nonetheless, the amount of Dudley’s obligation to Buffalo Rock is ultimately irrelevant to the issues raised
in this appeal.

                                                           3
         Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 4 of 17




creditors to collect debts. A week after the bankruptcy petition was filed, Buffalo Rock filed a

Motion for Relief from the Automatic Stay in Order to Complete Pending Arbitration and State

Court Litigation Against Stewart Ray Dudley. (Bank. Doc. # 20). In that Motion, Buffalo Rock

sought, among other things, an order lifting the stay to allow the arbitrator to enter a final award

and resolve the two remaining issues in the arbitration (the amount of attorney’s fees and costs due

to Buffalo Rock and an award of damages to James C. Lee, III for the Debtor’s failure to provide

an accounting). (Bank. Doc. # 20). The Bankruptcy Court permitted the arbitrator to finalize the

award, which the arbitrator entered on August 12, 2016. (Doc. # 5-1 at 125). The final award

(together with the interim award, which is referred to by the court as the “Arbitration Awards”)

was filed in the state court proceedings on August 15, 2016, and entered as a judgment in those

proceedings on September 19, 2016. (Doc. # 5-1 at 125).

       But, back to the bankruptcy proceedings. During those proceedings, Dudley claimed the

Policies were exempt from the bankruptcy estate under Alabama law, pursuant to 11 U.S.C.

§ 522(b)(3). (Doc. # 6 at 16). Buffalo Rock objected on the grounds that the Arbitration Awards

(and subsequent entry in the state court proceedings) precluded the Bankruptcy Court from making

any determination regarding the ownership of the Policies. (Bank. Doc. # 145). Several rounds of

briefing on that question followed. (Doc. # 1-3 at 6-8). Dudley took the position that the Arbitration

Awards were not a final decision that determined ownership of the Policies (and thus a decision

that could give rise to res judicata) because the Arbitration Awards were the subject of a Rule 59

motion to reconsider and because he had reached a settlement with the Internal Revenue Service

that -- to some degree -- was inconsistent with the final arbitration award. (Doc. # 1-3 at 7). In

addition to briefing those issues, Dudley responded to Buffalo Rock’s objection by requesting an




                                                  4
         Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 5 of 17




evidentiary proceeding so that he could present additional evidence regarding the ownership

interest he held in the Policies. (Doc. # 5 at 4-5).

        After the briefing concluded, the Bankruptcy Court concluded that no legally relevant facts

were in dispute and that none of Dudley’s arguments were relevant to a res judicata determination.

(Bank. Doc. # 1028). The Bankruptcy Court then listed the undisputed facts and requested

Dudley’s counsel state on the record whether he believed any of those facts were in dispute. (Bank.

Doc. # 1028). Dudley’s counsel responded by stating “[w]e don’t disagree to those facts” and by

adding, however, that “as it relates to who owns these [P]olicies, there are other facts that could

be introduced that would help this court make that decision.” (Bank. Doc. # 1028). The Bankruptcy

Court then directed Dudley’s counsel to “share [the relevant and/or disputed facts] … now …

because so far no one has presented anything … that represents any sort of dispute of fact.” (Bank.

Doc. # 1028). Dudley’s counsel did not provide any such disputed or relevant fact, and the

Bankruptcy Court issued a judgment on the pleadings and sustained Buffalo Rock’s objection to

the Debtor’s exclusion of the Policies from the bankruptcy estate. (Bank. Doc. # 1028). Soon after,

the Bankruptcy Court entered the Memorandum Opinion and Order Sustaining the Objections of

Buffalo Rock Company and James C. Lee, III to the Debtor’s Claims of Exemptions Over Certain

Life Insurance Policies. (Doc. # 1-3). This timely appeal followed. (Doc. # 1).

II.     Standard of Review

        A District Court reviews a Bankruptcy Court’s factual findings under the clearly erroneous

standard. See In re Club Associates, 951 F.2d 1223, 1228-29 (11th Cir. 1992). Thus, when a district

court hears an appeal from a bankruptcy court, its job is not to make independent factual findings;

rather, the task of fact finding is the purview of the bankruptcy court. See Fed. R. Bankr. P. 7052;

In re Sublett, 895 F.2d 1381, 1384 (11th Cir. 1990). This court will overturn the Bankruptcy



                                                   5
             Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 6 of 17




Court’s factual findings only if they are “clearly erroneous.” In re Sublett, 895 F.2d at 1384. Of

course, this court reviews a bankruptcy court’s legal conclusions de novo. In re Tennyson, 611

F.3d 873, 875 (11th Cir. 2010) (citation omitted); Consumer Portfolio Servs. v. Coleman, 342 B.R.

817, 819 (N.D. Ala. 2006).

III.     Analysis

         The Debtor asserts the Bankruptcy Court erred by (1) not conducting an adversarial

proceeding to determine ownership of the Policies, (2) not conducting an evidentiary hearing as

requested by the Debtor, and (3) concluding the Bankruptcy Court was bound by the arbitration

award. The court will address each argument in turn.

         A.       Contested Versus Adversarial Proceedings

         The Debtor first argues that the Bankruptcy Court erred by conducting a contested

proceeding instead of an adversarial proceeding to resolve the ownership dispute over the Policies.

(Doc. # 5 at 9-11). This argument can be resolved in favor of appellees on waiver grounds. Debtor

never requested an adversarial proceeding before the Bankruptcy Court and never objected to the

Bankruptcy’s Court’s decision to adjudicate ownership of the Policies through a contested

proceeding. In fact, the first time Debtor raised the prospect of an adversarial proceeding was in

his appellant brief before this court. (Doc. # 5). Such a delay constitutes waiver and is sufficient

to resolve this issue in favor of Buffalo Rock.5 In re E-Z Serve Convenience Stores, Inc., 318 B.R.

631, 636 (M.D.N.C. 2004) (citing In re Village Mobile Homes, Inc., 947 F.2d 1282, 1283 (5th Cir.



         5
           Somewhat surprisingly, the Debtor asserts that “[t]o ‘waive’ the right to an adversary proceeding, the Debtor
must be aware that the right was at issue.” (Doc. # 7 at 5). The seeming implication of this assertion is that the Debtor
did not waive his right to an adversarial proceeding because he was unaware of the provisions in the Bankruptcy Code
dictating when adversarial proceedings are appropriate. The court is unconvinced by this argument. It is a party’s
responsibility (along with that party’s counsel) to know the proper legal procedures and to object to any misapplication
of those procedures by a court. It has often been said that ignorance of the law is not a defense to criminal prosecution.
See McFadden v. United States, 576 U.S. 186, 192 (2015). Nor is it a defense to a party’s failure to assert timely legal
arguments.

                                                            6
         Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 7 of 17




1991)) (“A party may waive its right to protest the lack of an adversary proceeding.”); United Mine

Workers of Am. 1974 Pension Plan & Trust v. Walter Energy, Inc. (In re Walter Energy, Inc.), 579

B.R. 603, 617 n.16 (N.D. Ala. 2016) (where appellants failed to raise objections in bankruptcy

court, district court would not consider objections on appeal); Access Now, Inc. v. Southwest

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (citing Walker v. Jones, 10 F.3d 1569, 1572

(11th Cir. 1994) (quoting Depree v. Thomas, 946 F.2d 784, 793 (11th Cir. 1991)) (“[A]n issue not

raised in the district court and raised for the first time in an appeal will not be considered by this

court.”). But, even if the Debtor had not waived his request for an adversarial proceeding, he has

failed to show the harm necessary to warrant reversal and remand.

       Before addressing the Debtor’s showing of harm, however, it is necessary to differentiate

between contested and adversarial proceedings. Unlike a contested proceeding, which involves a

request for relief in the context of a primary bankruptcy proceeding, an adversarial proceeding

requires the commencement of a separate suit. Most objections to claims are resolved as contested

matters but, under Federal Rule of Bankruptcy Procedure 7001, ten types of disputes require an

adversarial proceeding. Relevant here, an adversarial proceeding is required if the proceeding

“determine[s] the validity, priority, or extent of a lien or other interest in property” and is not a

proceeding determining the amount of a secured or priority claim (under Rule 3012) or a certain

type of proceeding involving the transfer of exempt property (under Rule 4003(d)). Having said

that, in practice, the distinction between contested and adversarial proceedings is often

inconsequential. See In re Ballard, 502 B.R. 311, 320 (Bankr. S.D. Ohio 2013) (“While the United

States goes to great lengths to distinguish [contested and adversarial] proceedings, frequently the

difference between [the two proceedings] in practice is much less.”). Adversarial proceedings are

governed by Part VII of the Bankruptcy Rules, which, in large part, incorporate the Federal Rules



                                                  7
         Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 8 of 17




of Civil Procedure. Contested matters are governed by Federal Rule of Bankruptcy Procedure

9014, which incorporates most of the Bankruptcy Rules governing adversarial proceedings (along

with the Federal Rules of Civil Procedure as well). Given the often nonexistent differences

between contested and adversarial proceedings, courts have commonly dismissed challenges to

one proceeding or the other because harmful error is often difficult -- if not impossible -- to

establish. See In re Ballard, 502 B.R. at 321 (citing Tully Constr. Co. v. Cannonsburg Env’t.

Assocs., Ltd. (In re Cannonsburg Env’t. Assocs., Ltd.), 72 F.3d 1260, 1264-65 (6th Cir.

1996); Trust Corp. of Montana v. Patterson (In re Copper King Inn, Inc.), 918 F.2d 1404, 1406-

07 (9th Cir. 1990)) (“Pursuit of a proceeding as a contested matter when, under

the Bankruptcy Rules, it should have been pursued as an adversary proceeding is frequently found

to be harmless error.”); In re Downey Reg’l Med. Ctr.-Hosp., Inc., 441 B.R. 120, 127 (B.A.P. 9th

Cir. 2010) (“The record here indicates that, even if viewed as erroneous, the bankruptcy court’s

decision [to resolve a matter in a contested proceeding instead of in an adversarial proceeding]

resulted in no harm to [appellant].”).

        So, given the line of cases determining that an erroneous decision to conduct a contested

proceeding instead of an adversarial proceeding usually amounts to harmless error, what is the

Debtor’s argument for why he was harmed? Well, it is not entirely clear. For the most part, the

Debtor does not argue that he has been harmed at all. His main argument is that the Bankruptcy

Court “exceeded its authority by making determinations in a proceeding under Bankruptcy Rule

9014 about the Debtor’s ownership interest in property — a determination expressly within the

scope of Part VII of the Bankruptcy rules governing adversary proceedings.” (Doc. # 5 at 9). But,

a naked assertion that a bankruptcy court erred by conducting a contested proceeding without an




                                               8
             Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 9 of 17




accompanying demonstration that the decision caused harm is, as noted above, insufficient to

secure reversal and remand. See In re Ballard, 502 B.R. at 321.

         Perhaps recognizing that reversal is only warranted upon a showing of harm, the Debtor

does make some attempts at combining this argument with his next argument, that the Bankruptcy

Court failed to conduct an evidentiary hearing. (Doc. # 7 at 4-6). However, at no point does the

Debtor attempt to explain how the Bankruptcy Court’s resolution of the ownership of the Policies

through a contested proceeding was linked to that court’s decision to not hold an evidentiary

hearing. Because contested and adversarial proceedings have nearly identical mechanisms for

discovery, courts have rejected similar arguments that a bankruptcy court’s error in choosing one

over the other prejudiced an appellant’s pursuit of discovery. See, e.g., In re Cannonburg Env’t.

Assocs., Ltd., 72 F.3d at 1264-65 (rejecting appellant’s argument that the bankruptcy court erred

by conducting a contested proceeding on harmless error grounds because “the same discovery

methods are available under the rules governing contested matters as for adversary proceedings”).6

If the Bankruptcy Court had conducted an adversarial proceeding to determine ownership of the

Policies instead of a contested proceeding, it still would have been confronted with the same issue

— should an evidentiary hearing be conducted when the moveant fails to point to any contested

material facts that provide a rationale for that hearing? As such, if the Bankruptcy Court erred by

conducting a contested proceeding, that error was harmless. Thus, it is unnecessary to determine




         6
           In fact, the Debtor’s briefing supports this conclusion. In asserting that the Bankruptcy Court was required
to conduct an evidentiary hearing, the Debtor cites to only one Bankruptcy Rule — Bankruptcy Rule 9014(d). (Doc.
# 5 at 15). Bankruptcy 9014(d), which applies to contested proceedings, requires “[t]estimony of witnesses with
respect to disputed material factual issues [to] be taken in the same manner as testimony in an adversary proceeding.”
Logically, if the Bankruptcy Rules impose the same procedural safeguards on witness testimony with respect to
disputed factual issues in contested and adversarial proceedings, the Debtor could not have been harmed (with regard
to witness testimony that he sought to admit) by the Bankruptcy Court’s decision to conduct a contested proceeding.


                                                          9
        Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 10 of 17




whether the Bankruptcy Court erred by determining ownership of the Policies in a contested

proceeding.

       B.      The Evidentiary Hearing

       The Debtor next argues that the Bankruptcy Court committed reversible error when it

declined to conduct an evidentiary hearing. The court disagrees.

       The Eleventh Circuit and other courts of appeals review a district court’s decision to grant

or deny an evidentiary hearing for abuse of discretion. Cano v. Baker, 435 F.3d 1337, 1343 (11th

Cir. 2006); see also In re Thirteen Appeals Arising Out of San Juan Dupont Plaza Hotel Fire

Litigation, 56 F.3d 295, 302 (1st Cir. 1995); Pierce v. Administrator New Jersey State Prison, 800

F. App’x 108, 111 (3d Cir. 2020); United States v. Howell, 383 F. App’x 782, 783 (10th Cir. 2010).

Although the court has been unable to find any binding case law requiring it to apply an abuse of

discretion standard when reviewing a bankruptcy court’s decision to grant or deny a request for an

evidentiary hearing, district courts throughout the Eleventh Circuit have determined an abuse of

discretion standard is the appropriate standard of review. See, e.g., Deutsche Bank Nat’l Tr. Co. v.

Jackson, No. 9:15-CV-81506-RLR, 2016 WL 5390594, at *6 (S.D. Fla. Sept. 27, 2016) (“This

Court reviews a bankruptcy court’s decision not to conduct an evidentiary hearing for abuse of

discretion.”); In re Grunau, 376 B.R. 322, 329 (M.D. Fla. 2007). Other federal courts have done

likewise. See, e.g., In re Gordon, 577 B.R. 38, 49 (S.D.N.Y. 2017) (citation omitted) (“Bankruptcy

courts have the discretion to decide an issue without holding an evidentiary hearing, and a district

court can reverse such a decision only if it amounts to an abuse of discretion.”); Armistead v. Na-

Mor Inc., 574 B.R. 398, 401 (D. Mass. 2017) (quoting In re Garcia, 532 B.R. 173, 182 (B.A.P.

1st Cir. 2015)) (“With regards to the evidentiary hearing, ‘[t]he bankruptcy court has the discretion

to decide an issue without holding an evidentiary hearing,’ and the denial of a request for such



                                                 10
        Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 11 of 17




hearing is reviewed for abuse of discretion.”); Zurich Am. Ins. Co. v. Int’l Fibercom, Inc. (In re

Int’l Fibercom, Inc.), 503 F.3d 933, 939 (9th Cir. 2007) (reviewing a bankruptcy court’s “decision

whether to hold an evidentiary hearing … for an abuse of discretion” and stating that the district

court’s standard of review is the same). As such, the court finds an abuse of discretion standard is

appropriate in reviewing whether the Bankruptcy Court committed reversible error by denying the

Debtor’s request for an evidentiary hearing.

       The Bankruptcy Court denied the Debtor’s request for an evidentiary hearing because,

when asked to do so, the Debtor did not provide the Bankruptcy Court with any disputed issue

related to a material fact. (Bank. Doc. # 1028). Although the Debtor referenced “facts that could

be introduced that would help [the Bankruptcy Court determine ownership of the Policies],” the

Debtor did not provide those disputed facts or demonstrate how those disputed facts could prove

relevant to determining ownership of the Policies, despite being expressly directed to do so by the

Bankruptcy Court. (Bank. Doc. # 1028). Because the Debtor did not (or could not) describe the

evidence he sought to introduce or provide any explanation or rationale as to why an evidentiary

hearing was necessary, the Bankruptcy Court did not abuse its discretion by denying the Debtor’s

request and issuing a ruling on the pleadings. See In re Downey Reg’l Med. Ctr.-Hosp., Inc., 441

B.R. at 129 (determining district court did not err by declining to permit additional discovery

because the appellant “has not identified any discoverable fact that would have changed the

outcome of the court's ruling”); In re Caviata Attached Homes, LLC, 481 B.R. 34, 46 (B.A.P. 9th

Cir. 2012) (citing In re Int’l Fibercom, Inc., 503 F.3d at 939; Murphy v. Schneider Nat’l, Inc., 362

F.3d 1133, 1139 (9th Cir. 2004)) (“We conclude the bankruptcy court had sufficient undisputed

evidence before it to issue its ruling without any further evidentiary hearing and did not abuse its

discretion in denying the request for an evidentiary hearing.”).



                                                11
        Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 12 of 17




       In fact, scheduling an evidentiary hearing (and consequently delaying a ruling on Buffalo

Rock’s objection to the Debtor’s attempt to exempt the Policies from the bankruptcy estate)

without any justification as to why that evidentiary hearing was warranted would have been at

odds with Bankruptcy Rule 1001, which states that the Bankruptcy Rules “shall be construed,

administered, and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every case and proceeding.” And, the protracted nature of this bankruptcy

litigation and the extensive briefing that had already occurred on the issue of ownership only

further supports the Bankruptcy Court’s decision to forego holding an evidentiary hearing in this

instance.

       After taking this appeal, the Debtor has attempted to offer some clarification of what

evidence he would have introduced before the Bankruptcy Court. Specifically, the Debtor

maintains that “a material ambiguity existed over the nature of the ownership interests of the

[Policies]” because (he contends) Alabama law precludes an arbitrator from placing the Policies

into an express trust (and, therefore, he argues that the Arbitration Awards and subsequent state

judgments were in error). (Doc. # 5 at 12). But, this delayed clarification is unconvincing for at

least two reasons. First, this court is tasked with reviewing the Bankruptcy Court’s decision to not

hold an evidentiary hearing under the abuse of discretion standard. In reviewing that decision for

an abuse of discretion, this court must review the rationale (or lack thereof) presented to the

Bankruptcy Court for holding such a hearing. And, because the Debtor did not inform the

Bankruptcy Court that holding an evidentiary hearing would allow him to introduce facts relevant

to how the Arbitration Awards should be construed, his after-the-fact clarification on the issue is

not relevant. Second, the Debtor has still not provided any indication of exactly what sort of

evidence he would seek to introduce at the evidentiary hearing that could have altered the



                                                12
         Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 13 of 17




Bankruptcy Court’s res judicata analysis. Whether Alabama law precludes the Policies from being

placed into an express trust and whether for that reason the Arbitration Awards were erroneous are

legal issues. And, the Debtor has still not pointed to any disputed issue of material fact on which

these issues might turn or any evidence that could have been introduced related to these issues. 7

Simply asserting the arbitrator made a legal error does not provide any sort of showing that a

disputed issue of material fact existed or that presentation of evidence could have assisted the

Bankruptcy Court in resolving that disputed issue. Therefore, the Bankruptcy Court did not abuse

its discretion by declining to hold an evidentiary hearing.

         C.       The Arbitration Award and Res Judicata

         Finally, the Debtor argues the Bankruptcy Court committed reversible error when it

determined it was bound by the Arbitration Awards. He offers a plethora of reasons for why the

Bankruptcy Court erred. Less than four full pages of the Debtor’s briefing are devoted to the

argument that the Bankruptcy Court erred in its res judicata determination. That is, he contends

that: (1) “multiple parties and entities” were implicated in the arbitration proceedings, (2) the

arbitration proceedings did not resolve the merits of the ownership issue but only resolved the

indebtedness of the Debtor, (3) the arbitration proceedings were not final because they are the

subject of a Rule 59 motion to reconsider in state court, (4) the arbitration proceedings were not

final because the state court judgment is stayed as a result of the Debtor’s bankruptcy, (5) the state

court proceedings involved causes of action other than the ownership of the Policies, and (6) the

Arbitration Awards are contrary to Alabama law. (Doc. # 5 at 11-14). The Debtor’s scattershot



          7
            The procedural history of this case also casts doubt on whether there was discoverable, relevant evidence
that the Debtor had not already obtained. The Debtor was a party to the arbitration proceedings and almost three years
passed between the initial arbitration award and the Bankruptcy Court’s decision to not hold an evidentiary hearing
on the Policies. Thus, even if there was some relevant evidence related to the arbitration proceedings that the Debtor
did not have access to, the Debtor had more than enough time to obtain it prior to the oral hearing in which the
Bankruptcy Court declined to hold an evidentiary hearing.

                                                         13
             Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 14 of 17




approach, almost entirely devoid of legal analysis and citations, necessitates a truncated review.8

         In the Eleventh Circuit, a party seeking to apply the doctrine of res judicata must show:

“(1) the prior decision [was] rendered by a court of competent jurisdiction; (2) there [was] a final

judgment on the merits; (3) both cases [ ] involve[d] the same parties or their privies; and (4) both

cases [ ] involved the same causes of action.” In re Piper Aircraft Corp., 244 F.3d 1289, 1296

(11th Cir. 2001). The Debtor’s arguments mostly are addressed to the second, third, and fourth

elements.

         The Debtor’s first argument is difficult to discern. He seems to argue that the “multiple

parties and entities” in the arbitration proceedings differed from the parties to the bankruptcy

appeal and that this fact prevented the Bankruptcy Court from applying the doctrine of res judicata.

But, this argument is without merit. For res judicata to apply, precedent requires “the parties in the

instant case [to be] either parties or in privity with a party to the first suit.” McCulley v. Bank of

America, N.A., 605 F. App’x 875, 878 (11th Cir. 2015). Whether there were parties to the first suit

not involved in the subsequent suit is not relevant to the inquiry. See Comer v. Murphy Oil USA,

Inc., 839 F. Supp. 2d 849, 855 (S.D. Miss. 2012) (citing Fernandez–Montes v. Allied Pilots Ass’n,

987 F.2d 278, 284 n.8 (5th Cir. 1993)).

         The Debtor’s second argument -- that the arbitration proceedings did not resolve the merits

of the ownership issue -- does not fare any better. The arbitrator determined not only that the


         8
           Even with a truncated review, the court is concerned that it has spent more time and resources divining and
evaluating the Debtor’s arguments on res judicata than the Debtor spent on articulating those arguments. The court
cautions the Debtor that “throwing the kitchen sink” delays resolution of a matter and wastes the resources of the
court, the client, and opposing counsel. See Howard v. Gramley, 225 F.3d 784, 791 (7th Cir. 2000) (admonishing a
“‘kitchen sink’ approach” to advancing issues on appeal). The court encourages the Debtor’s counsel (and attorneys
more generally) to elaborate on arguments that have potential merit and to forgo entirely arguments without merit.
See Antonin Scalia & Bryan A. Garner, Making Your Case: The Art of Persuading Judges 22-23 (“The most
important—the very most important—step you will take … before a trial court or an appellate court, is selecting the
arguments that you’ll advance.”); Marcus Tullius Cicero, De Inventione 345 (H.M. Hubbell trans., Harvard Univ.
Press 1949) (describing the selection of arguments as “the first and most important part of rhetoric”).


                                                         14
            Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 15 of 17




Debtor owed a debt to Buffalo Rock but also that the arbitrator imposed an express trust on the

Policies in favor of Buffalo Rock because of the Memorandum of Understanding. (Arbitration

Award at 46, 47, 49). Thus, the Arbitration Awards resolved the issue of who owned the Policies.

        Next, the Debtor asserts that the arbitration proceedings were not final because they are the

subject of a pending Rule 59 motion and are currently stayed. Binding case law has rejected similar

arguments. Fid. Standard Life Ins. Co. v. First Nat. Bank & Tr. Co. of Vidalia, Georgia, 510 F.2d

272, 273 (5th Cir. 1975) (“A case pending appeal is res judicata and entitled to full faith and credit

unless and until reversed on appeal.”), cert. denied, 423 U.S. 864 (1975);9 but see Freedom

Plastics, Inc. v. Sparta Polymers, LLC, 2013 WL 12290256, at *8 (N.D. Ga., 2013) (“[W]hile it

appears that the Eleventh Circuit has not directly reached this issue in the context of a Rule 59(e)

motion, other federal courts have recognized that a judgment can be final for res judicata purposes

even though it has a Rule 59(e) (or similar post-judgment) motion pending.”). For res judicata

purposes, the finality requirement is met if a court of competent jurisdiction issues a final decision

and that finality requirement remains met “unless and until reversed on appeal” or otherwise

modified. Fid. Standard Life Ins. Co., 510 F.2d at 273. Because the Debtor does not dispute that

final judgment has been issued against him by courts of competent jurisdiction, this argument is

also easily rejected.10

        The Debtor next argues that res judicata is not implicated because the state court

proceedings “included a host of issues on a broad waterfront of disputes” other than ownership of



        9
          In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the en banc Eleventh Circuit adopted
as binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
         10
            Curiously, a review of the state court dockets show that the Debtor’s Rule 59 motions were denied in
January 2017, over two years before this appeal was filed. See Lee v. Dudley., No. 01-CV-2011-900773 (Jefferson
Cty. Ct. Ala. Jan. 17, 2017); Buffalo Rock Co. v. Dudley, No. 01-CV-2011-900461 (Jefferson Cty. Ct. Ala. Jan. 17,
2017). If that is in fact the case, then this argument also fails on mootness grounds.


                                                        15
          Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 16 of 17




the Policies. (Doc. # 5 at 8).11 But, the pertinent inquiry is whether “the same cause of action”

arose in both cases, In re Piper Aircraft Corp., 244 F.3d at 1296, not whether other matters were

also litigated. That element is met here. As stated above, the state cases (along with the arbitrator)

determined ownership of the Policies. As such, whether other issues were implicated in those

matters is irrelevant.

         Lastly, the Debtor maintains that “[a] review of the state court holding makes clear that an

express trust under Alabama law was not created [because] [t]here was no identified trustee, title

to the life insurance assets did not pass, and there was no manifest intention to create a trust.” (Doc.

#5 at 14). Essentially, the Debtor’s last arguments are an attempt to relitigate the final arbitration

award and the state court proceedings. But, this is precisely the sort of relitigation that is barred

under res judiciata.12 If the Debtor wished to raise such arguments, he should have raised them

before the arbitrator, in the state court proceedings, or before a court reviewing the state court

proceedings. But, raising these contentions in this appeal is barred by the doctrine of res judicata;

therefore, it would be improper for this court to entertain these arguments.

IV.      Conclusion

         For all these reasons, the court concludes that the Bankruptcy Court did not commit any

reversible error. Accordingly, the Memorandum Opinion and Order Sustaining the Objections of

Buffalo Rock Company and James C. Lee, III to the Debtor’s Claims of Exemptions Over Certain

Life Insurance Policies, (Doc. # 1-3), is due to be affirmed. A separate order will be entered.



          11
            The court finds it difficult to discern the differences between this argument and the Debtor’s second
argument, in part, because the Debtor devotes a total of six (relatively brief) sentences to both arguments.
         12
            It is precisely to prevent this sort of relitigation that the principle of res judicata was created. See Ragsdale
v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999) (citations omitted) (“The purpose behind the doctrine of
res judicata is that the ‘full and fair opportunity to litigate protects [a party’s] adversaries from the expense and
vexation attending multiple lawsuits, conserves judicial resources, and fosters reliance on judicial action by
minimizing the possibility of inconsistent decisions’”).

                                                            16
Case 2:19-cv-00519-RDP Document 12 Filed 03/26/21 Page 17 of 17




DONE and ORDERED this March 26, 2021.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                17
